UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-21981 American Funds Target Date Retirement Series, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: October 31, 2007 Steven I. Koszalka Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mitchell E. Nichter Paul, Hastings, Janofsky & Walker LLP 55 Second Street Twenty-Fourth Floor San Francisco, California 94105 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders [logo - American Funds®] The right choice for the long term® American Funds Target Date Retirement Series Creating opportunities for a more secure retirement: The Pension Protection Act of 2006 [photo
